Citation Nr: 0204639	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  97-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran over twenty years of active military service when 
he retired in June 1961.  He died on June [redacted], 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating determination 
of the St. Petersburg Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in June 1996.

2.  The death certificate listed the immediate cause of death 
as respiratory failure due to or as a consequence of 
carcinoma of the meninges. 

3.  At the time of the veteran's death, service connection 
was in effect for a radical neck dissection, rated as 30 
percent disabling; arthritis of the cervical and lumbar spine 
with degeneration of disc space L5-S1, C3-4, C6-7, with 
narrowing of the interphalangeal joints of both hands, and 
degenerative changes first metatarsophalangeal joints, 
bilaterally, rated as 20 percent disabling; defective 
hearing, rated as 10 percent disabling; postoperative 
carcinoma of the thyroid gland, rated as 10 percent 
disabling; hiatus hernia with diverticulosis, rated as 10 
percent disabling; and pes planus, residuals of a fracture of 
the right radius, a sty under the right eye, a scar of the 
left scrotal sac, a scar of the right ankle, and athlete's 
foot, all rated as noncompensable. 



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  Moreover, this matter was remanded 
on two separate occasions with the requested development 
being performed.  VA medical opinions were obtained.  VA has 
met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2001).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2001).

The death certificate shows that the veteran died in June 
1996.  According to the death certificate, the immediate 
cause of death was respiratory failure due to or as a 
consequence of carcinoma of the meninges. 

At the time of the veteran's death, service connection was in 
effect for a radical neck dissection, rated as 30 percent 
disabling; arthritis of the cervical and lumbar spine with 
degeneration of disc space L5-S1, C3-4, C6-7, with narrowing 
of the interphalangeal joints of both hands, and degenerative 
changes first metatarsophalangeal joints, bilaterally, rated 
as 20 percent disabling; defective hearing, rated as 10 
percent disabling; postoperative carcinoma of the thyroid 
gland, rated as 10 percent disabling; hiatus hernia with 
diverticulosis, rated as 10 percent disabling; and pes 
planus, residuals of a fracture of the right radius, a sty 
under the right eye, a scar of the left scrotal sac, a scar 
of the right ankle, and athlete's foot, all rated as 
noncompensable. 

A review of the veteran's service medical records 
demonstrates that he was admitted to Scott AFB Hospital in 
February 1956 for a thyroid evaluation.  On March 13, 1956, a 
complete right lobectomy of the thyroid was performed.  The 
pathology report revealed a low-grade papillary 
adenocarcinoma of the thyroid with capsular invasion.  A 
discharge diagnosis of low-grade papillary adenocarcinoma of 
the thyroid with capsular invasion was rendered.  

In March 1960, the veteran was noted to have a large hiatal 
hernia that was symptomatic.  The hiatal hernia was noted to 
be probably physically disqualifying for reenlistment.  

In a November 1960 surgical report, the veteran was noted to 
have undergone a right radical neck dissection for carcinoma 
of the thyroid in 1956.  The veteran was noted to have been 
periodically followed with no evidence of local recurrence or 
distant metastasis.  Physical examination performed at that 
time revealed an old healed right radical neck incision 
without evidence of local recurrence or distant metastasis.  

At the time of a November 1960 orthopedic examination, the 
veteran was found to have L5-S1 disc syndrome, manifested by 
recurrent mild lumbosacral disability with mild recurrent 
radiation to the right lower extremity. 

On the veteran's November 1960 discharge report, he was noted 
to have had an uneventful course.  In the prognosis section 
of the report, it was indicated that the veteran was now five 
years postoperative following his surgery for the papillary 
carcinoma of the thyroid.  The examiner indicated that in the 
absence of demonstrable local recurrence or distant 
metastasis at that time, it was quite likely that it would 
present no future problem; however, there was no guarantee as 
one could possibly have distant metastasis or local 
recurrence 10 to 20 years following the original operative 
procedure. The examiner further noted that the veteran's 
hiatal hernia would probably respond to medication and that 
the L5-S1 disc syndrome would probably respond to 
conservative treatment.  Final diagnoses of adenocarcinoma 
thyroid, postoperative five years with no evidence of local 
metastasis or recurrence; hernia diaphragmatic, cause 
undetermined; herniated nucleus pulposus L5-S1 caused by fall 
in latrine; and a cyst scrotum, were rendered. 

At the time of a June 1970 VA examination, the veteran's 
postoperative carcinoma of the thyroid surgical incision was 
noted to be well-healed.  There was no recurrence of the 
thyroid tumor found.  

There were no findings of recurrence of thyroid cancer in any 
VA or private treatment records from 1970 to 1995.  

At the time of an August 1995 VA examination, the veteran 
reported that he had been taking Synthroid since his radical 
neck resection in 1956.  The veteran also noted having 
developed diarrhea after receiving radiation treatment for 
prostate cancer approximately one year ago.  

In August 1996, the appellant filed an application for 
Dependency and Indemnity Compensation.  In conjunction with 
her claim, the appellant submitted treatment records from 
Holmes Regional Medical Center for a period of 
hospitalization from June 4, to June [redacted], 1996.  On admission, 
the veteran was noted to have a history of both prostate and 
thyroid cancer.  The veteran was admitted as a result of 
escalating confusion.  It was the examiner's impression that 
the veteran had bipolar manic depression; arteriosclerotic 
vascular disease, rule out Parkinsonism; prostate cancer, 
rule out metastatic disease; rule out myeloma, and anemia.  
In a June 6, 1996, consultation report, it was noted that the 
veteran was an exceedingly complex patient who had a number 
of metabolic and medical problems that may have been 
contributing to his rapidly deteriorating neurologic status.  
The examiner stated that given the progressive nature, it was 
doubtful that the veteran had an acute event such as a 
stroke.  Other possibilities included toxicity from the 
lithium, cerebral arteritis, or even a cerebral infection or 
carcinomatous meningitis.  

A bone marrow sample revealed hypercellular bone marrow with 
relative erythroid hyperplasia, megaloblastoid erythroid 
maturation and markedly increased iron stores suggestive of 
myelodysplasia.  The veteran was discharged on June [redacted], 1996.  
Final discharge diagnoses of meningeal carcinomatosis of 
unknown etiology; history of prostate cancer; bipolar 
disorder; hypothyroidism; and hypertensive renal disease were 
rendered.  

In September 1996, the RO denied service connection for the 
cause of the veteran's death.  

In her March 1997 substantive appeal, the appellant expressed 
disagreement with the denial.  In support of her claim, she 
submitted a photocopy of two pages from the Merck Manual.  
The passage was entitled intracranial neoplasms.  In the 
copied pages, the appellant drew an arrow to the section 
which indicated that secondary metastases may involve the 
skull or any intracranial structure. 

In July 1998, the Board remanded this matter for further 
development.  

In an October 1998 VA examination report, it was noted that 
the veteran had died on June [redacted], 1996.  The examiner 
indicated that the cause of the death was respiratory failure 
due to carcinomatosis of the meninges.  He noted that he had 
reviewed the C-file extensively to give his opinion regarding 
the cause of death.  

The reviewer observed that the veteran was diagnosed with a 
low-grade papillary carcinoma of the thyroid with capsular 
invasion and multiple lymph node involvement in 1956.  Later 
on, he had a radical neck dissection.  The veteran was 
started on Synthroid replacement, supposedly for suppression 
treatment as well.  

He noted that the veteran was admitted to Holmes Regional 
Medical Center on June 4, 1996, with confusion and delirium.  
He also had a history of prostate cancer and had received 
radiation treatment as well.  He was seen by a neurologist in 
the hospital and the thought was his delirium was probably 
due to multiple reasons, metabolic-toxicity and so on.  He 
had a MRI lumbar region performed revealing that he might 
have meningeal infiltration.  A meningeal biopsy was done.  
It was reported that the biopsy showed meningeal 
carcinomatosis of unknown etiology.  The cause of death was 
reported as respiratory failure secondary to meningeal 
carcinomatosis.  

The examiner noted that meningeal carcinomatosis type was 
most often seen with a lung/breast cancer, a --lymphoma and 
that the diagnosis comes from cytology of the CSF.  He 
further stated that a papillary carcinoma was the most common 
cancer of the thyroid.  He noted that it might occur at any 
age but that it was more frequent in children and young 
adults.  He noted that the veteran was quite young when he 
was diagnosed.  

The reviewer observed that this kind of cancer was the 
slowest growing of all thyroid cancers, often remaining 
localized to the thyroid gland for many years.  It tended to 
spread via intraglandular lymphatics from its primary site to 
other parts of the thyroid and to the pericapsular and 
regional lymph nodes where it might remain localized for many 
years.  He noted that hematogenesis or distant metastasis 
were rare, however, they most commonly went to the lungs.  He 
stated that over a period of years, a papillary carcinoma 
could become malignant or highly malignant, anaplastic 
carcinoma.  He further observed that the cause of death from 
thyroid carcinoma was usually metastatic pulmonary disease, 
obstruction of trachea, esophagus, or metastatic disease of 
the brain or spinal cord.  (pages 4657 and 468, Williams' 
Textbook of Endocrinology 5th edition).  So papillary 
carcinoma rarely can involve the brain and spinal cord.  

The reviewer indicated that the etiology of the veteran's 
meningeal carcinomatosis was unknown.  He reported that it 
could be from his prostate cancer or from his primary thyroid 
cancer.  He observed that the thyroid cancer was diagnosed in 
the 1950's and resected completely with radical neck 
dissection and that there had not been documentation of 
recurrence to any part of the body (commonly metastasized to 
the lungs and bones).

He noted that considering the above, it was more likely than 
not that this meningeal carcinomatosis was not a cause of his 
death.  

In June 1999, the Board remanded this matter.  The Board 
requested that the October 1998 VA examiner clarify his 
statement with respect to meningeal carcinomatosis not being 
the cause of the veteran's death.  

In a July 1999 follow-up report, the October 1998 reviewer 
indicated that he had reviewed his dictation and noted that 
there was a misprint in the last paragraph.  He stated that 
the last paragraph should read:  Considering the above, it is 
more likely than not that papillary carcinoma of the thyroid 
was not a cause of meningeal carcinomatosis.  

As to the cause of death listed on the veteran's death 
certificate, the Board notes that the claims folder contains 
no record of treatment for meningeal cancer either during 
service or until many years after service.  There has also 
been no medical evidence submitted relating the meningeal 
cancer to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 

The evidence contained in the claims file which supports the 
appellant's contention that the veteran's service-connected 
residuals of thyroid cancer caused or contributed to the 
meningeal cancer or otherwise caused or contributed to his 
death are her own assertions.  The Board does not doubt the 
sincerity of the appellant's belief in this claimed causal 
connection.  However, as the appellant has not been shown to 
be a medical expert, she is not qualified to express an 
opinion regarding any medical causation of the meningeal 
carcinoma which led to the veteran's death.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  

The Board notes that the issue of whether there was a 
relationship between the service connected thyroid cancer and 
the cause of death is a medical question and the reason for 
the Remands.  Supporting the determination to remand was the 
inservice notation that one may occasionally see distant 
metastasis or local recurrence 10 to 20 years following the 
original operative procedure.  See Murphy v. Derwinski, 1 
Vet. App 78 (1990).  Furthermore, the rare chance of 
papillary carcinoma involving the brain and spinal cord was 
addressed by the VA examiner in October 1998.  The appellant 
also presented a copy of the Merck Manual.  Clearly, a 
medical opinion was needed and was obtained.

However, the most probative evidence involves the 
relationship of the disorders in this veteran rather than 
just medical possibility.  In this regard, the VA 
examiner/reviewer indicated that it was more likely than not 
that papillary carcinoma of the thyroid was not a cause of 
meningeal carcinomatosis.  This was made after a more 
thorough review and is of more probative value.  The examiner 
considered the possibility of a relationship and rejected the 
possibility of a relationship in this case.  The opinion that 
it was more likely than not that the papillary carcinoma was 
not a cause of the meningeal carcinomatosis is a clear 
statement and constitutes negative evidence.  Therefore, in 
regard to the assertion that there is a relationship between 
the service-connected thyroid cancer and the carcinoma of the 
meninges, the preponderance of the evidence is against the 
claim.

The record also establishes that the veteran had other 
service connected disabilities.  However, there is no 
evidence that the service-connected disabilities produced 
death, rendered the veteran less capable of resisting the 
effects of the fatal process or contributed materially or 
substantially to the cause of death.  The record does not 
link the veteran's death with his period of service ending 
over 35 years earlier, or his service-connected disorders.  
Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

